MEMORANDUM **
Ramon Casillas appeals from the district court’s order permitting the government to medicate him involuntarily for the purpose of rendering him competent for trial. We have jurisdiction, see Sell v. United States, 539 U.S. 166, 175-77, 123 S.Ct. 2174, 156 L.Ed.2d 197 (2003), and we vacate and remand.
Casillas contends that the district court’s order does not satisfy the specificity requirements set forth in our intervening decision in United States v. Hernandez-Vasquez, 513 F.3d 908, 916-17 (9th Cir.2008). We agree, and we vacate and remand because the district court did not identify the specific medications and maximum dosages that may be administered. See id.
Casillas also contends that the district court abused its discretion by denying his request for a continuance so that his counsel could review the medical records from his prior incarcerations. We agree because the denial of a continuance “deprived the court of a medically-informed record,” including information about the effectiveness and side-effects of particular anti-psychotic medications that were previously prescribed to Casillas. See United *677States v. Rivera-Guerrero, 426 F.3d 1130, 1143 (9th Cir.2005).
Finally, Casillas contends that the district court misapplied the four-factor test set forth in Sell v. United States, 539 U.S. at 180-81, 123 S.Ct. 2174. We decline to address this contention. However, on remand, the district court should conduct a new Sell analysis that takes into consideration our guidance in Hemandez-Vasquez and any relevant information from Casillas’s prior medical records.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.